Case 6:18-cv-01684-WWB-EJK Document1 Filed 10/09/18 Page 1 of 3 PagelID 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
CASE NO. 6:18-cv-01684
KEESHA RICHARDSON,
FIDELA DENNY, and
MARIA HUMPHREYS,
Plaintiffs,
vs.

OFFICE OF THE SEMINOLE COUNTY
TAX COLLECTOR,

Defendant.
/

NOTICE OF REMOVAL

COMES NOW the Defendant, OFFICE OF THE SEMINOLE COUNTY TAX
COLLECTOR (“SCTC”), and files this Notice of Removal of an action pending in the Circuit Court
of the Eighteenth Judicial Circuit in and for Seminole County, Florida, Civil Division, to the Direct
Court of the United States, Middle District of Florida, Orlando Division, being the district and
division in which the action is pending, and shows:

1. An action was commenced against Defendant, SCTC, in the Circuit Court for
Seminole County, Florida, in Keesha Richardson, Fidela Denny, and Maria Humphreys v. Office of
the Seminole County Tax Collector, Case Number 2018-CA-2395-16K-G.

2. All process, pleadings, and papers that have been filed and served in that action are
attached to this Notice. This consists of the following:

A. Complaint and Demand for Jury Trial
3. The Summons and Complaint against SCTC were served on SCTC on September 17,

2018. This Notice is timely filed within 30 days from SCTC’s receipt of service.
Case 6:18-cv-01684-WWB-EJK Document1 Filed 10/09/18 Page 2 of 3 PagelD 2

4, This Court has original jurisdiction of the action under the provisions of 28 U.S.C.
§1441 and the action may be removed to this Court by defendant under the provisions of 28 U.S.C.
$1441, in that it is a civil action of which the District Courts have original jurisdiction founded ona
claim or right arising under the laws of the United States.

5. The allegations against SCTC are founded on the First Amendment of the United
States Constitution and under 42 U.S.C. §1981.

WHEREFORE, Defendant, SCTC, asks that the above action be removed from the Circuit

Court for Seminole County, Florida to this Court.

Dated: October 9, 2018

Respectfully submitted,

/s/ Richard Sierra

Richard D. Sierra, Esquire

Florida Bar No. 0937029

766 N. Sun Drive, Ste 1090

Lake Mary, FL 32746

Tel. 407-399-8619

Email: tichard.sierra@seminolecounty.tax
Email: kelly.rose@seminolecounty.tax
Counsel for Defendant
Case 6:18-cv-01684-WWB-EJK Document1 Filed 10/09/18 Page 3 of 3 PagelD 3

CERTIFICATE OF SERVICE
1 HEREBY CERTIFY that on October 9, 2018, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system and I further certify that I furnished a notice of
electronic filing and complete service of the foregoing as required by Fed.R.Civ.P. 5 to: Carlos
Burruezo, Esq. at Burruezo & Burruezo, PLL, 941 Lake Baldwin Lane, Suite 102, Orlando, FL

32814 and at carlos@burruezolaw.com and louis@burruezolaw.com.

/s/ Richard Sierra

RICHARD D. SIERRA, ESQ.
Florida Bar No. 0937029
Counsel for Defendant
